Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 1 of 21 PageID #: 281




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION
                                      CIVIL ACTION

 VICKI BUDD, as Personal                        )
 Representative and Administrator of the        )
 Estate of Jerod Scott Draper, and              )
 next friend to the minor child, C.J.D.,        )
                                                )
                        Plaintiff,              )
                                                )       Case No.: 4:19-cv-00231-SEB-DML
 v.                                             )
                                                )
 SHERIFF RODNEY V. SEELYE,                      )
 Individually and in his official capacity as   )
 Harrison County Sheriff                        )
 Harrison County Sheriff’s Department           )
 1445 Gardner Lane NW Suite 100                 )
 Corydon, Indiana 47112,                        )
                                                )
 and                                            )
                                                )
 SHERIFF NICHOLAS SMITH                         )
 Individually and in his official capacity as   )
 Harrison County Sheriff                        )
 Harrison County Sheriff’s Department           )
 1445 Gardner Lane NW Suite 100                 )
 Corydon, Indiana 47112                         )
                                                )
 and                                            )
                                                )
 CAPTAIN DUSTIN CUNDALL,                        )
 Harrison County Sheriff’s Department           )
 1445 Gardner Lane NW Suite 100                 )
 Corydon, Indiana 47112,                        )
                                                )
 and                                            )
                                                )
 SERGEANT MATT HULSEY,                          )
 Harrison County Sheriff’s Department           )
 1445 Gardner Lane NW Suite 100                 )
 Corydon, Indiana 47112,                        )
                                                )
 And                                            )




                                                    1
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 2 of 21 PageID #: 282




 LIEUTENANT BRENDEN SATORI,                      )
 Harrison County Sheriff’s Department            )
 1445 Gardner Lane NW Suite 100                  )
 Corydon, Indiana 47112,                         )
                                                 )
 and                                             )
                                                 )
 MICHAEL GREGORY,                                )
 Harrison County Sheriff’s Department            )
 1445 Gardner Lane NW Suite 100                  )
 Corydon, Indiana 47112,                         )
                                                 )
 and                                             )
                                                 )
 ADVANCED CORRECTIONAL,                          )
 HEALTHCARE, INC.                                )
 3922 West Baring Trace                          )
 Peoria, Illinois 61615,                         )
                                                 )
 and                                             )
                                                 )
 ROY WASHINGTON,                                 )
 3922 West Baring Trace                          )
 Peoria, Illinois 61615,                         )
                                                 )
                         Defendants.             )

                                     AMENDED COMPLAINT

                                          INTRODUCTION

       1. Plaintiff the Estate of Jerod Scott Draper by its Personal Representative Vicki Budd, and

          next friend to minor child C.J.D., files this action, through counsel, against Sheriff

          Rodney V. Seelye and unidentified the Harrison County Sheriff’s Department’s officers

          and deputies for excessive use of force, failure to protect, and acting with deliberate

          indifference to the serious medical needs of Jerod Scott Draper while he was under their

          care and supervision and for implementing and maintaining a policy of medical care that

          is objectively unreasonable in serving the needs of detainees of the Harrison County Jail.




                                                     2
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 3 of 21 PageID #: 283




                                  JURISDICTION AND VENUE

    2. Plaintiff seeks actual, compensatory, and punitive damages from the Defendants under

       the Civil Rights Act of 1871, 42 U.S.C § 1983, for gross and unconscionable violations

       of the rights, privileges, and immunities guaranteed by the Fourth, Fifth, Ninth, and

       Fourteenth Amendments to the Constitution of the United States. Plaintiff seeks relief

       under comparable state law claims and Indiana Code § 34-23-1-1.

    3. This Court has jurisdiction over this case pursuant to the provisions of 28 U.S.C. § 1331

       and § 1343.

    4. In addition, this Court has jurisdiction over the state law claims asserted pursuant to 28

       U.S.C. §1367(a).

    5. Pursuant to 28 U.S.C. § 1391(b)(1) and (2), venue is proper in this Court as Harrison

       County, Indiana, is the location of all acts on which Plaintiff’s claims are based.

                                            PARTIES

    6. Plaintiff Vicki Budd (“Plaintiff”) is the mother of Jerod Scott Draper and Personal

       Representative and Administrator of the Estate of Jerod Draper, currently filed in the

       Harrison County Circuit Court under cause number 31C01-1811-EU-115. She also brings

       this action as next friend of C.J.D., a beneficiary of the Estate of Jerod Scott Draper, and

       the minor child is a resident of Harrison County, Indiana.

    7. Jerod Scott Draper (“Draper”), deceased, was a resident of Harrison County, Indiana.

    8. Defendant Rodney V. Seelye (“Seelye”), at all times relevant herein, was the elected

       Sheriff of Harrison County. He was responsible for the conditions in the Harrison County

       Jail (“Jail”), for the establishment of policies either formally or by custom or practice,




                                                 3
: Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 4 of 21 PageID #: 284




        and for the employment, training, supervision, and conduct of the officers and employees

        of the Sheriff’s Department and Jail. Seelye is named both individually and in his official

        capacity.

     9. Defendant Nicholas Smith (“Smith”) is the current elected Sheriff of Harrison County.

        He is responsible for the conditions in the Harrison County Jail (“Jail”), for the

        establishment of policies either formally or by custom or practice, and for the

        employment, training, supervision, and conduct of the officers and employees of the

        Sheriff’s Department and Jail. Smith is named both individually and in his official

        capacity.

     10. Sergeant Matt Hulsey is an employee of the Harrison County Sheriff’s Department, and

        was responsible for the supervision and care of Draper at the Jail on October 4, 2018.

     11. Lieutenant Brenden Satori is an employee of the Harrison County Sheriff’s Department,

        and was responsible for the supervision and care of Draper at the Jail on October 4, 2018.

     12. Captain Dustin Cundall is an employee of the Harrison County Sheriff’s Department, and

        was responsible for the supervision and care of Draper at the Jail on October 4, 2018. At

        that time, he was the Harrison County Jail Commander.

     13. Michael Gregory is a registered nurse, employed by the Harrison County Jail facility, and

        was responsible for the supervision and care of Draper at the Jail on October 4, 2018.

     14. Roy Washington is a registered nurse and employee of Advanced Correctional

        Healthcare, and he was on-call on October 4, 2018, for the Harrison County Jail Facility.

     15. Advanced Correctional Healthcare, Inc. (“ACH”) is a private corporation, incorporated

        under the laws of the State of Illinois with its principal place of business located in 3922

        West Baring Trace, Peoria, Illinois 61615. At all times relevant herein, ACH and the




                                                  4
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 5 of 21 PageID #: 285




       County of Harrison had entered into an Agreement for the Provision of Inmate Health

       Services at the Harrison County Jail Facility. A copy of the Agreement is attached to this

       Complaint as “Exhibit A.”

                                 FACTUAL ALLEGATIONS

    16. Jerod Scott Draper was a 40-year-old father of one child, C.J.D., who was dependent on

       him for regular, ongoing, and substantial financial contributions.

    17. On October 4, 2018, at approximately 4:00 a.m., the Harrison County Police arrested the

       now deceased Jerod Scott Draper after a vehicle pursuit in Corydon, Indiana. The traffic

       stop was initiated due to Draper’s vehicle having a right tail-light out. In the Deputy

       Officer Gina Liebert’s supplemental report, the officer noted that Draper, while still

       driving, made numerous furtive movements, indicative of possible criminal activity.

    18. At the time Jerod Draper was taken into custody, sheriff’s deputies observed cuts on

       Jerod Draper’s wrists and a large amount of blood coming from the wounds. According

       to an October 5, 2018, press release by the Harrison County Sheriff’s Department

       (attached as Exhibit B), Draper informed the deputies that these injuries were self-

       inflicted and that he was suicidal.

    19. After EMS arrived, Draper was transported to the Harrison County Hospital for medical

       evaluation. According to the press release, Draper was released from the Hospital at

       approximately 5:35 a.m.

    20. After being released from the Hospital, he was transported to the Harrison County Jail.

       During the booking process, Draper began to display signs of agitation. He was removed

       of his clothing and placed in a cell under suicide watch.




                                                 5
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 6 of 21 PageID #: 286




    21. In the press release, sheriff’s deputies noted that while in the cell on suicide watch,

       Draper became increasingly agitated and began “striking the walls of the cell.” The press

       release indicated that this activity persisted until approximately 7:30 a.m. when

       correctional staff entered the cell and placed Draper in a restraint chair.

    22. Draper remained in the restraint chair until 9:30 a.m. whereupon staff entered the cell to

       remove Draper from the restraints. During this visit, staff indicated that Draper was

       “trembling and felt warm to the touch.” He had a temperature of 99.3 degrees Fahrenheit.

    23. Draper’s symptoms were communicated to Roy Washington, an on-call nurse practitioner

       employed by ACH. Roy Washington prescribed Librium to counteract possible alcohol

       withdrawal. Draper had been in custody since 4:00 a.m. Pursuant to the Agreement

       (Exhibit A) between ACH and the Harrison County Jail, a “Physician shall serve as the

       facility’s on Site Medical Director and be available by telephone to facility and medical

       staff on an on-call basis, seven (7) days per week, twenty-four (24) hours per day.” As a

       nurse practitioner, Roy Washington does not qualify as a physician, and no information

       was communicated to a physician per the established policy. Draper’s subsequent death

       has a direct causal connection to Harrison County Officers’ failure to follow the

       established policy, and ACH’s failure to train correctional officers and its own employees

       on the policy.

    24. At 11:12 a.m., Draper received lunch; however, shortly after lunch, he began “walking in

       circles, eventually spinning in circles.” He fell multiple times and was walking into the

       walls of the cell. Correctional staff entered the cell to inspect the injuries on his wrists,

       but no further evaluation regarding his continued agitation was indicated in the press

       release.




                                                  6
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 7 of 21 PageID #: 287




    25. Draper continued to spin in circles after correctional staff exited the cell, and Draper fell

       multiple times, striking fixtures in the cell. Eventually, at 12:05 p.m., correctional staff

       re-entered the cell to place Draper in a restraint chair for a second time. Captain Dustin

       Cundall, Lieutenant Brenden Satori, and Sergeant Matt Hulsey noted that Draper was

       acting and moving erratically and sweating profusely. Again, no further medical

       assessment or evaluation of Draper was conducted. However, Captain Cundall noted that

       the entry into the cell was to prevent Draper’s dissociative behavior.

    26. While in the restraint chair and strapped down, Draper became increasingly agitated, and

       he “began banging his head violently against the back of the restraint chair.” Correctional

       staff had placed a helmet and spit-mask on Draper.

    27. Michael Gregory, an RN and county employee, entered the cell to hold Draper’s head

       against the back of the restraint chair. Lieutenant Satori and Sergeant Hulsey entered the

       cell and applied multiple pressure points to Draper, including under his nose, into his

       clavicle notch, and into his right thigh. At 12:47 p.m., Sergeant Hulsey deployed the first

       drive stun to Draper. Sergeant Hulsey followed up with a second drive stun, which

       resulted in Draper screaming, “No! Stop! Stop! Stop!” Next, a third drive stun was

       deployed by Hulsey. During each of these stuns, Draper was in the restraint chair,

       strapped down, and held via pressure points by Michael Gregory and Lieutenant Satori.

    28. Following the first three drive stun, Michael Gregory deployed his taser gun to Draper’s

       right lower thigh cross connected with his left thigh. During this time frame, Draper

       began to spit blood through the spit mask. He was still physically restrained by the

       restraint chair and officers.




                                                  7
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 8 of 21 PageID #: 288




    29. At 12:54 p.m. after removing the taser probes, Michael Gregory began cleaning the

       wounds while Officer Jonathan Moser photographed the wounds. At 12:55 p.m., Sergeant

       Hulsey delivered a fourth drive stun to Draper’s right shoulder. Officers left the cell and

       re-entered at 12:59 p.m. At 1:01 p.m., Sergeant Hulsey delivered two more drive stuns in

       succession to Draper’s left shoulder.

    30. From 12:47 p.m. until 1:01 p.m., Correctional staff entered the cell and exited multiple

       times. They had already noted his dissociative behavior, profuse sweating, blood coming

       from his mouth, and his inability to comply with demands. Rather than attend to the

       obvious and serious medical needs of an inmate, correctional staff employed excessive

       force against Draper. While effectively naked, strapped to a chair by ties and/or

       handcuffs, and physically restrained by correctional staff, medical staff, and/or Harrison

       County Sheriff’s deputies, correctional staff deployed a taser gun and drive stuns seven

       different times. Despite exhibiting increasing signs of unresponsive delirium, Draper was

       subjected to brutal mistreatment, which only resulted in screaming for Officers to stop.

    31. At this point, correctional staff contacted EMS. EMS did not arrive to the jail until 1:27

       p.m., nearly six hours after Draper had displayed initial signs of entering a progressively

       agitated and delirious state.

    32. While Draper was being released from restraints – but still physically restrained by

       correctional staff and threatened with tasers and/or drive stuns– in order to be placed on a

       gurney and transported via EMS to the hospital, Mr. Draper became unresponsive. EMS

       began CPR while in route to the Harrison County Hospital Emergency Room. The

       preliminary drug screen performed during the second trip to the Hospital indicated the

       presence of methamphetamine in Mr. Draper’s system.




                                                 8
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 9 of 21 PageID #: 289




    33. At approximately 4:00 p.m., Mr. Draper was airlifted to Norton’s Brownsboro Hospital in

       Louisville, Kentucky. Attending physicians pronounced him dead at 8:01 p.m.



        COUNT 1 – CONSTITUTIONAL VIOLATIONS UNDER 42. U.S.C. § 1983

   Failure to Provide Medical Care (against the Defendants Michael Gregory, Sergeant Matt
                    Hulsey, Captain Dustin Cundall, and Roy Washington)

    34. Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs

       of the Complaint.

    35. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, Captain

       Dustin Cundall, and Roy Washington were acting under color of state law when they

       undertook the actions described above.

    36. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, Captain

       Dustin Cundall, and Roy Washington, deprived Draper of his rights under the Fourteenth

       Amendment of the United States Constitution.

    37. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori,

       Captain Dustin Cundall, and Roy Washington, were repeatedly and objectively

       unreasonable in failing to treat the obvious medical needs of Draper, repeatedly failed to

       secure him necessary medical attention, and failed to follow proper policies under the

       Agreement between ACH and Harrison Count Jail Facility for treating an inmate with

       serious medical needs.

    38. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, Captain

       Dustin Cundall, and Roy Washington, were objectively unreasonable when they denied

       Draper medical attention despite their knowledge of Draper’s medical needs, ultimately

       contributing to Draper’s injuries and death.



                                                 9
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 10 of 21 PageID #: 290




     39. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, Captain

        Dustin Cundall, and Roy Washington, were objectively unreasonable in failing to obtain

        emergency medical treatment for Draper and failing to communicate Draper’s symptoms

        to a physician, contributing to Draper’s injuries and death.

     40. Defendants’ practices constitute an arbitrary use of government power, and evince a total,

        intentional, and unreasonable disregard for Draper’s constitutional rights.

     41. Defendants, Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, Captain

        Dustin Cundall, and Roy Washington, were aware that their actions were substantially

        likely to result in violation of Draper’s constitutional rights.

     42. As a result of the foregoing, Draper was deprived of his right to due process secured by

        the Fourteenth Amendment guaranteed him by the Constitution of the United States in

        violation of the Civil Rights Act of 1871, 42 U.S.C § 1983.

                  Supervisory Liability, Policy-Maker Liability, Failure to Train
                             (against Defendant Rodney V. Seelye)

     43. Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs

        of this Complaint.

     44. As the Harrison County Sheriff, Defendant Rodney V. Seelye was a final policymaker

        and decisionmaker for the Harrison County Jail. As such, he had oversight responsibility

        for ensuring that inmates receive appropriate medical care, the staff (sheriff’s deputies,

        correctional staff, and medical staff) are trained to identify and respond to medical

        emergencies, and the jail is adequately staffed with medically trained personnel.

     45. Upon information and belief, Defendant Seelye acted in supervisory capacity over

        Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, and Captain Dustin




                                                  10
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 11 of 21 PageID #: 291




        Cundall, and encouraged and/or directly participated in the misconduct undertaken by

        them, as set forth above.

     46. Defendant failed to promulgate, review, and train Michael Gregory, Sergeant Matt

        Hulsey, Lieutenant Brenden Satori, and Captain Dustin Cundall on procedures necessary

        to provide reasonable medical care to inmates.

     47. As a direct and proximate result of the aforementioned conduct, Draper suffered physical

        harm, emotional distress, mental anguish, and death.

       Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

     48. Defendant Seelye was directly responsible for Draper’s injuries as a county official due

        to his failure (a) to adequately train and supervise the officers, employees, and

        contractors; (b) to adequately and properly staff the Jail and provide it the resources

        necessary to serve the needs of persons like Draper; and (c) to inculcate policies,

        customs, and practices to prevent – or to investigate, discover, and change or abolish the

        policies, customs, and practice responsible for – the mistreatment he endured.

     49. Seelye’s specific failures include, but are not limited to:

        a. Failing to train deputies and correctional officers, including Michael Gregory,

            Sergeant Matt Hulsey, Lieutenant Brenden Satori, and Captain Dustin Cundall, as to

            the proper methods for dealing with medical emergencies, including how to retrieve

            medical supplies, and how to properly implement life-saving measures;

        b. Failing to adequately staff the Harrison County Jail with a sufficient number of

            competent medical professionals;

        c. Failing to adequately provide and stock code carts and other first aid kits for use

            during medical emergencies at the Jail;




                                                   11
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 12 of 21 PageID #: 292




         d. Failing to provide adequate monitoring and medical treatment to inmates at the jail;

         e. Failing to train staff and third-party contractors as to proper methods for establishing

             and delivering competent medical evaluation and care to inmates of the Jail;

         f. Failing to establish or follow proper protocol for evaluating and monitoring medical

             disorders, including delirium and drug overdose, of inmates in the jail; and

         g. Failing to establish or follow proper protocol for handling medical emergencies in the

             Jail.

     50. As a result of the foregoing failures, and the other institutional failures identified in this

         Complaint, the inadequacy of Seelye’s policies, customs, practices, and procedures were

         so likely to result in the violation of constitutional rights that Defendants, by and through

         their final policy-maker, can reasonably be said to have been objectively unreasonable to

         the needs of Draper and inmates like him.

                       Monell Liability, Policy-Maker Liability, Failure to Train
                     (against Defendant Advanced Correctional Healthcare, Inc.)

     51. Plaintiff reaffirms and incorporates herein by refence all allegations contained in each

         and every paragraph above.

     52. Defendant Advanced Correctional Healthcare, Inc., as state actor under color of state law

         and pursuant to the Agreement (“Exhibit A”) with the Harrison County Jail Facility, was

         directly responsible for Draper’s injuries due to the failure (a) to adequately train and

         supervise the Michael Gregory, Sergeant Matt Hulsey, Lieutenant Brenden Satori, and

         Captain Dustin Cundall,; (b) to adequately and properly staff the Jail and provide it the

         resources necessary to serve the needs of persons like Draper; and (c) to inculcate

         policies, customs, and practices to prevent – or to investigate, discover, and change or

         abolish the policies, customs, and practice responsible for – the mistreatment he endured.



                                                   12
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 13 of 21 PageID #: 293




     53. ACH’s specific failures include, but are not limited to:

        a. Failing to train deputies and correctional officers, including Michael Gregory,

            Sergeant Matt Hulsey, Lieutenant Brenden Satori, and Captain Dustin Cundall, as to

            the proper methods for dealing with medical emergencies, including how to diagnose

            symptoms, how to communicate symptoms, who to communicate symptoms to, for

            retrieving medical supplies, and how to properly implement life-saving measures;

        b. Failing to train its own employee Roy Washington as to the proper methods for

            dealing with medical emergencies, including but not limited to consulting the on-site

            physician regarding serious medical emergencies;

        c. Failing to adequately staff the Harrison County Jail with a sufficient number of

            competent medical professionals, including failing keep a physician on-call seven (7)

            days a week twenty-four (24) hours per day to respond to serious medical needs of an

            inmate;

        d. Failing to adequately provide and stock code carts and other first aid kits for use

            during medical emergencies at the Jail;

        e. Failing to provide adequate monitoring and medical treatment to inmates at the jail;

        f. Failing to train staff and third-party contractors as to proper methods for establishing

            and delivering competent medical evaluation and care to inmates of the Jail;

        g. Failing to establish or follow proper protocol for evaluating and monitoring medical

            disorders, including delirium and drug overdose, of inmates in the jail; and

        h. Failing to establish or follow proper protocol for handling medical emergencies in the

            Jail.




                                                  13
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 14 of 21 PageID #: 294




     54. As a result of the foregoing failures, and the other institutional failures identified in this

         Complaint, the inadequacy of ACH’s policies, customs, practices, and procedures were

         so likely to result in the violation of constitutional rights that Defendants, by and through

         their final policy-maker, can reasonably be said to have been objectively unreasonable to

         the needs of Draper and inmates like him.

     55. In the alternative, the inadequacy of ACH’s policies, customs, practices, and procedures,

         namely their failure to train correctional staff and their own employee, caused Draper’s

         constitutional deprivation and constitutional deprivations of similarly situated inmates of

         the Harrison County Jail.

             COUNT 2 – CONSTITUTIONAL VIOLATIONS UNDER 42. U.S.C. § 1983

       Use of Excessive Force (against the Defendants Michael Gregory and Matt Hulsey)

     56. Plaintiff reaffirms and incorporates herein by refence all allegations contained in each

         and every paragraph above.

     57. Defendants, Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey,

         were acting under color of state law when they undertook the actions described above.

     58. Defendants, Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey,

         deprived Draper of his rights under the Fourteenth Amendment of the United States

         Constitution.

     59. Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey, used

         unreasonable and excessive force against Draper while he was an inmate at the Harrison

         County Jail.

     60. Defendants, Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey,

         were repeatedly and objectively unreasonable in using excessive force against Draper by




                                                   14
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 15 of 21 PageID #: 295




        repeatedly deploying taser guns and stun guns against an already restrained inmate,

        ultimately contributing to Draper’s injuries and death.

     61. Defendants’ practices constitute an arbitrary use of government power, and evince a total,

        intentional, and unreasonable disregard for Draper’s constitutional rights.

     62. Defendants, Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey,

        were aware that their actions were substantially likely to result in violation of Draper’s

        constitutional rights.

     63. As a result of the foregoing, Draper was deprived of his right to due process secured by

        the Fourteenth Amendment guaranteed him by the Constitution of the United States in

        violation of the Civil Rights Act of 1871, 42 U.S.C § 1983.

                  Supervisory Liability, Policy-Maker Liability, Failure to Train
                             (against Defendant Rodney V. Seelye)

     64. Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs

        of this Complaint.

     65. As the Harrison County Sheriff, Defendant Rodney V. Seelye was a final policymaker

        and decisionmaker for the Harrison County Jail. As such, he had oversight responsibility

        for ensuring that inmates were not subjected to excessive use of force, the staff, including

        Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey, are trained in

        the appropriate use of force and respond or intervene in the unreasonable and/or unlawful

        use of excessive force.

     66. Upon information and belief, Defendant Seelye acted in supervisory capacity over

        Michael Gregory, Lieutenant Brenden Satori, and Sergeant Matt Hulsey, and encouraged

        and/or directly participated in the misconduct undertaken by them, as set forth above.




                                                 15
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 16 of 21 PageID #: 296




     67. Defendant failed to promulgate, review, and train staff, including Michael Gregory,

        Lieutenant Brenden Satori, and Sergeant Matt Hulsey, on procedures necessary to

        prevent the use of excessive force against inmates of the Harrison County Jail.

     68. As a direct and proximate result of the aforementioned conduct, Draper suffered physical

        harm, emotional distress, mental anguish, and death.

       Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

     69. Defendant Seelye was directly responsible for Draper’s injuries as a county official due

        to his failure (a) to adequately train and supervise the officers, employees, and

        contractors; (b) to adequately and properly staff the Jail and provide it with the resources

        necessary to protect persons like Draper from use of excessive force; and (c) to inculcate

        policies, customs, and practices to prevent – or to investigate, discover, and change or

        abolish the policies, customs, and practice responsible for – the mistreatment he endured.

     70. Seelye’s specific failures include, but are not limited to:

        i. Failing to train deputies and correctional officers, including Michael Gregory,

            Lieutenant Brenden Satori, and Sergeant Matt Hulsey, as to the proper methods for

            use of taser guns/stun guns and use of excessive force against inmates;

        j. Failing to adequately staff the Harrison County Jail with a sufficient number of

            competent staff to prevent use of unreasonable excessive force against inmates;

        k. Failing to provide adequate monitoring at the jail;

        l. Failing to train staff and third-party contractors, including Michael Gregory,

            Lieutenant Brenden Satori, and Sergeant Matt Hulsey, as to proper methods for use

            of taser guns/stun guns and use of excessive force against inmates; and




                                                   16
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 17 of 21 PageID #: 297




         m. Failing to establish or follow proper protocol for evaluating and monitoring restrained

             inmates in the jail and protocol for appropriate intervention by staff when excessive

             force is used unreasonably;

     71. As a result of the foregoing failures, and the other institutional failures identified in this

         Complaint, the inadequacy of Seelye’s policies, customs, practices, and procedures were

         so likely to result in the violation of constitutional rights that Defendants, by and through

         their final policy-maker, can reasonably be said to have been objectively unreasonable to

         the needs of Draper and inmates like him.

                  COUNT 3 – WRONGFUL DEATH UNDER I.C. § 34-23-1-1

     72. Plaintiff reaffirms and incorporates herein by reference all allegations contained in each

         and every paragraph above.

     73. Michael Gregory, Sergeant Matt Hulsey, Captain Dustin Cundall, Lieutenant Brenden

         Satori, and Roy Washington negligently failed to provide adequate medical care to

         Draper while he was an inmate at the Harrison County Jail. In addition, the medical staff

         negligently failed to adequately diagnose his deteriorating condition.

     74. Furthermore, Defendants’ failures were exacerbated by their affirmative use of taser and

         stun guns against an inmate in need of serious medical care.

     75. In addition, Roy Washington breached the standard of care by prescribing Librium to

         Draper and failing to notify the on-site/on-call physician regarding Draper’s symptoms

         pursuant to the Agreement between ACH and Harrison County Jail.

     76. The Defendants negligence caused the death of Draper.

     77. The surviving child of Draper is entitled to damages for the losses sustained due to the

         Defendant’s negligent actions and omissions.




                                                   17
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 18 of 21 PageID #: 298




     78. The Estate seeks recovery from the Defendants for the reasonable medical, hospital,

        funeral, and burial expenses necessitated by the wrongful acts of the Defendants, and all

        other actual or consequential damages allowed by Indiana law.

                                              Damages

     79. Plaintiff reaffirms and incorporates herein by reference all allegations contained in all

        paragraphs above.

     80. Defendant’s actions, collectively and individually, directly and proximately caused

        Draper to be damaged in an amount exceeding the jurisdictional limits of this Court.

     81. As set forth above, Draper was unjustifiably and unconstitutionally treated in a manner

        that ultimately led to his death and caused him tremendous and overwhelming mental and

        emotional distress. As a result, Plaintiff is entitled to recover actual and compensatory

        damages.

     82. Furthermore, Defendants’ violations of the constitutional, state, and common law rights

        of Draper evinced a total and reckless disregard for and indifference to those rights,

        entitling Plaintiff to recover punitive damages from Defendants in order to deter such

        conduct in the future.

        WHEREFORE, Plaintiff requests:

            A. a trial by jury;

            B. permanent injunctive relief to correct the unlawful and unconstitutional policies,

                practices, and procedures discussed in this Complaint;

            C. an award of actual, compensatory, and punitive damages to Plaintiff;

            D. as award of Plaintiff’s costs and attorney fees and all other relief to which she is

                entitled under law or equity; and




                                                  18
Case 4:19-cv-00231-SEB-DML Document 41 Filed 04/03/20 Page 19 of 21 PageID #: 299




           E. any and all other relief to which she may be entitled to under the law.


                                                    Respectfully Submitted,


                                                    /s/ Larry O. Wilder
                                                    Larry O. Wilder #11443-10
                                                    Counsel for the Plaintiff
                                                    530 East Court Avenue
                                                    Jeffersonville, Indiana 47130
                                                    T: (812) 288-6820 C: (502) 930-4152
                                                    EM: larrywilder@me.com
                                                    FAX: 812.282.3188

                                                    /s/ Zachary F. Stewart
                                                    Zachary F. Stewart, #35379-39
                                                    530 East Court Ave.
                                                    Jeffersonville, Indiana 47130
                                                    T: 502-548-9890
                                                    FAX: 812-282-3188
                                                    EM: zach@zacharyfstewartlaw.com




                                               19
Case
 Case4:19-cv-00231-SEB-DML
      4:19-cv-00231-SEB-DML Document
                             Document36-1
                                      41 Filed
                                          Filed04/03/20
                                                03/05/20 Page
                                                          Page20
                                                               20ofof21
                                                                      21PageID
                                                                         PageID#:#:300
                                                                                    248




                                    CERTIFICATE OF SERVICE

           I hereby certify that on 5th day of March, 2020, a copy of the foregoing was filed
   electronically with the Court. Notice of this filing will be sent to the following parties by
   operation of the Court’s electronic filing system. Parties may access this filing through the
   Court’s system.

   Larry O. Wilder
   530 East Court Avenue
   Jeffersonville, Indiana 47130
   larrywilder@me.com
   Counsel for the Plaintiff –
   Vicki Budd Personal Representative for the Estate of Jerod Draper

   Zachary F. Stewart
   530 East Court Avenue
   Jeffersonville, Indiana 47130
   zach@zacharyfstewartlaw.com
   Counsel for the Plaintiff –
   Vicki Budd Personal Representative for the Estate of Jerod Draper

   Marc Sedwick
   SedwickLaw, P.C.
   229 West Spring Street
   New Albany, Indiana 47150
   msedwick@sedwicklaw.com
   Counsel for the Plaintiff –
   Vicki Budd Personal Representative for the Estate of Jerod Draper

   R. Jeffrey Lowe



                                                   20
Case
 Case4:19-cv-00231-SEB-DML
      4:19-cv-00231-SEB-DML Document
                             Document36-1
                                      41 Filed
                                          Filed04/03/20
                                                03/05/20 Page
                                                          Page21
                                                               21ofof21
                                                                      21PageID
                                                                         PageID#:#:301
                                                                                    249




   Kightlinger & Gray, LLP
   Bonterra Building
   3620 Blackiston Boulevard, Suite 200
   New Albany, IN 47150
   jlowe@k-glaw.com
   Counsel for the Defendants –
   Rodney Seelye, Individually and in his capacity as Harrison County Sheriff, and Nicholas Smith,
   Individually and in his capacity as the Harrison County Sheriff

   Corey J. Dunn
   Kightlinger & Gray, LLP
   Bonterra Building
   3620 Blackiston Boulevard, Suite 200
   New Albany, IN 47150
   cdunn@k-glaw.com
   Counsel for the Defendants –
   Rodney Seelye, Individually and in his capacity as Harrison County Sheriff, and Nicholas Smith,
   Individually and in his capacity as the Harrison County Sheriff

   Carol A. Dillon
   Bleeke Dillon Crandall, P.C.
   8470 Allison Pointe Blvd., Ste. 420
   Indianapolis, IN 46250-4365
   carol@bleekedilloncrandall.com
   Counsel for the Defendant –
   Advanced Correctional Healthcare, Inc.

   Jill E. Esenwein
   Bleeke Dillon Crandall, P.C.
   8470 Allison Pointe Blvd., Ste. 420
   Indianapolis, IN 46250-4365
   jill@bleekedilloncrandall.com
   Counsel for the Defendant –
   Advanced Correctional Healthcare, Inc.

                                                      /s/ Zachary F. Stewart
                                                      Zachary F. Stewart




                                                 21
